DETAILED CORRESPONDENCE
Status of the Application
The restriction requirement mailed on December 9, 2021 is VACATED in favor of the instant restriction requirement.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1656. 
Applicant’s preliminary amendment to the claims, filed on July 23, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-18, 27, 28, 40, 45, 51-55, 58, and 68 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18, 27, 28, 40, 51, 58, and 68, drawn to the technical feature of a protein, comprising: (1) an amino acid sequence represented by SEQ ID NO: 1 or SEQ ID NO: 3, or (2) a variant obtained by substitution and/or deletion and/or insertion of at least one amino acid in the amino acid sequence (1), a multimeric protein, a membrane, and a single molecule sensor or kit.
Group II, claim 45, drawn to the technical feature of a method for making a membrane. 
Group III, claims 52-55, drawn to the technical feature of a gene, a vector, and a host cell. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of UniProt Database Accession Number P03116 (November 2016, 5 pages; cited on Form PTO-892), which discloses a protein comprising the amino acid sequence of SEQ ID NO: 3 and which is a variant of SEQ ID NO: 1, having 99% sequence identity to the amino acid sequence of SEQ ID NO: 1. As such, the shared same or corresponding technical feature of Groups I, II, and III is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1) a protein comprising an amino acid sequence represented by SEQ ID NO: 1,  
(2) a protein comprising an amino acid sequence represented by SEQ ID NO: 3, 
(3) a protein variant comprising an amino acid at 479 position is histidine (H), lysine (K), serine (S), asparagine (N), or threonine (T); 
(4) a protein variant comprising an amino acid at 489 position is histidine (H), lysine (K), asparagine (N), threonine (T) or serine (S); 
(5) a protein variant comprising an amino acid at 530 position is histidine (H), lysine (K), serine (S), asparagine (N), or threonine (T); 
(6) a protein variant comprising an amino acid at 529 position is glutamine (Q) or lysine (K); 
(7) a protein variant comprising an amino acid at 525 position is histidine (H), lysine (K), serine (S), leucine (L), or threonine (T); 
(8) a protein variant comprising an amino acid at 504 position is asparagine (N), lysine (K), arginine (R), serine (S), threonine (T), phenylalanine (F), tyrosine (Y), or tryptophan (W); 
(9) a protein variant comprising an amino acid at 328 position is glutamine (Q), lysine (K), arginine (R), phenylalanine (F), tyrosine (Y), or tryptophan (W); 
(10) a protein variant comprising an amino acid at 360 position is asparagine (N), lysine (K), arginine (R), phenylalanine (F), tyrosine (Y), or tryptophan (W); 
(11) a protein variant comprising an amino acid at 322 position is asparagine (N), leucine (L), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), or glutamine (Q); 
(12) a protein variant comprising an amino acid at 372 position is glutamine (Q), leucine (L), isoleucine (I), valine (V), proline (P), phenylalanine (F), tryptophan (W), or asparagine (N); 
(13) a protein variant comprising an amino acid at 342 position is asparagine (N), leucine (L), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), or glutamine (Q); 
(14) a protein variant comprising an amino acid at 334 position is asparagine (N), leucine (l), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), or glutamine (Q); 
(15) a protein variant comprising an amino acid at 392 position is asparagine (N), leucine (L), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), or glutamine (Q); 
(16) a protein variant comprising an amino acid at 408 position is asparagine (N), leucine (L), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), or glutamine (Q); 
(17) a protein variant comprising an amino acid at 396 position is leucine (L), isoleucine (I), valine (V), phenylalanine (F) and tryptophan (W), Alanine (A) or glycine (G); 
(18) a protein variant comprising an amino acid at 570 position is valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L), or isoleucine (I); 
(19) a protein variant comprising an amino acid at 574 position is tryptophan (W), alanine (A), glycine (G), leucine (L), isoleucine (I), valine (V) or phenylalanine (F); 
(20) a protein variant comprising an amino acid at 417 position is leucine (L), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), alanine (A) or glycine (G); 
(21) a protein variant comprising an amino acid at 421 position is Valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L) or isoleucine (I); 
(22) a protein variant comprising an amino acid at 383 position is valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L), or isoleucine (I); 
(23) a protein variant comprising an amino acid at 387 position is histidine (H), phenylalanine (F), or tryptophan (W); 
(24) a protein variant comprising an amino acid at 323 position is leucine (L), isoleucine (I), valine (v), phenylalanine (F), tryptophan (W), alanine (A), or glycine (G); 
(25) a protein variant comprising an amino acid at 324 position is leucine (L), isoleucine (I), proline (P) or valine (V); 
(26) a protein variant comprising an amino acid at 565 position is threonine (T), serine (S) or tyrosine (Y); and 
(27) a protein variant comprising an amino acid at 426 position is leucine (L), isoleucine (I), valine (V), phenylalanine (F), tryptophan (W), alanine (A), or glycine (G).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 9-18, 40, 45, 51, 52, 54, and 55. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species (2), SEQ ID NO: 3, is not a contribution over the prior art in view of UniProt Database Accession Number P03116 (November 2016, 5 pages; cited on Form PTO-892), which discloses a protein comprising the amino acid sequence of SEQ ID NO: 3 (see Appendix A sequence alignment). Also, the species (17), variant comprising an amino acid at 396 position is leucine (L), isoleucine (I), valine (V), phenylalanine (F) and tryptophan (W), Alanine (A) or glycine (G), is not a contribution over the prior art in view of UniProt Database Accession Number A0A0E3SY48 (September 2016, 3 pages; cited on Form PTO-892), which discloses a protein comprising a leucine at the position corresponding to residue 396 of SEQ ID NO: 5 (see Appendix B sequence alignment). As such, a shared same or corresponding technical feature among the species of (1) to (27) is not a contribution over the prior art. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/
Primary Examiner, Art Unit 1656   

APPENDIX A

  Query Match             100.0%;  Score 1450;  DB 2;  Length 605;
  Best Local Similarity   100.0%;  
  Matches  272;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQTEKFDFGTMVQWAYDHKYAEESKIAYEYALAAGSDSNARAFLATNSQAKHVKDCATMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        306 LQTEKFDFGTMVQWAYDHKYAEESKIAYEYALAAGSDSNARAFLATNSQAKHVKDCATMV 365

Qy         61 RHYLRAETQALSMPAYIKARCKLATGEGSWKSILTFFNYQNIELITFINALKLWLKGIPK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        366 RHYLRAETQALSMPAYIKARCKLATGEGSWKSILTFFNYQNIELITFINALKLWLKGIPK 425

Qy        121 KNCLAFIGPPNTGKSMLCNSLIHFLGGSVLSFANHKSHFWLASLADTRAALVDDATHACW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        426 KNCLAFIGPPNTGKSMLCNSLIHFLGGSVLSFANHKSHFWLASLADTRAALVDDATHACW 485

Qy        181 RYFDTYLRNALDGYPVSIDRKHKAAVQIKAPPLLVTSNIDVQAEDRYLYLHSRVQTFRFE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        486 RYFDTYLRNALDGYPVSIDRKHKAAVQIKAPPLLVTSNIDVQAEDRYLYLHSRVQTFRFE 545

Qy        241 QPCTDESGEQPFNITDADWKSFFVRLWGRLDL 272
              ||||||||||||||||||||||||||||||||
Db        546 QPCTDESGEQPFNITDADWKSFFVRLWGRLDL 577



APPENDIX B

Score		Expect	Method				Identities	Positives	Gaps
849 bits(2194)	0.0	Compositional matrix adjust.	429/619(69%)	498/619(80%)	18/619(2%)

Query  1    MANDKGSNWDSGLGCSYLLTEAEC-ESDKENEEPGAGVELS-VESDRYDSQDEDFVDNAS  58
            MA DKGS WDSG+GCS+LLTEA+C +SDKEN++P  G ELS +ESD  DSQD DFVDNAS
Sbjct  1    MAEDKGS-WDSGVGCSFLLTEADCVDSDKENQDP-TGEELSGLESDT-DSQDADFVDNAS  57

Query  59   VFQGNHLEVFQALEKKAGEEQILNLKRKVLGSSQNSSGSEASE-------TPVKRRKSGA  111
            VFQGNHLE+FQ LEKKAG+EQIL LKRK++ SS +    E S        TP K+R    
Sbjct  58   VFQGNHLELFQTLEKKAGDEQILKLKRKLVSSSNSEEDDELSPRLAAVTITP-KKRNPLV  116

Query  112  KRRLF-AENEANRVLTPL-QVQGEGEGRQELNEEQAIS-HLHLQLVKSKNATVFKLGLFK  168
            KRRLF  +NEANR  T + QVQ  GE        Q  S  +HLQL+K+KN T  KL LFK
Sbjct  117  KRRLFETDNEANRAATGVHQVQTGGESSSSGRSPQDDSKQIHLQLLKAKNVTACKLSLFK  176

Query  169  SLFLCSFHDITRLFKNDKTTNQQWVLAVFGLAEVFFEASFELLKKQCSFLQMQKRSHEGG  228
            +L++CSFHD+TRLFKNDKTTN QWV A FG+ EV +EASFELLKK CS+LQM KRSHE G
Sbjct  177  TLYVCSFHDLTRLFKNDKTTNLQWVAAAFGVLEVMYEASFELLKKHCSYLQMSKRSHEKG  236

Query  229  TCAVYLICFNTAKSRETVRNLMANMLNVREECLMLQPPKIRGLSAALFWFKSSLSPATLK  288
            T A++L+ FN AKSRETV  L+  MLN+ +  LMLQPPKIRG+ +ALFWFK+SLSPATLK
Sbjct  237  TIAIFLLVFNHAKSRETVSKLLCGMLNLLDSHLMLQPPKIRGVCSALFWFKNSLSPATLK  296

Query  289  HGALPEWIRAQTTLNESLQTEKFDFGTMVQWAYDHKYAEESKIAYEYALAAGSDSNARAF  348
            HG LPEWIR QT + E L+  KFDFGTMVQWAYD+K++EESKIAYEYA+AA +D+NARAF
Sbjct  297  HGTLPEWIRTQTMITECLEQAKFDFGTMVQWAYDNKFSEESKIAYEYAIA AENDANARAF  356

Query  349  LATNSQAKHVKDCATMVRHYLRAETQALSMPAYIKARCKLATGEGSWKSILTFFNYQNIE  408
            LA++SQAK+VKDCATMVRHYLRAE QAL++ AYIK RC+LA   GSW SI+ F  YQ IE
Sbjct  357  LASSSQAKYVKDCATMVRHYLRAEVQALTISAYIKRRCELAQTGGSWLSIMNFLKYQGIE  416

Query  409  LITFINALKLWLKGIPKKNCLAFIGPPNTGKSMLCNSLIHFLGGSVLSFANHKSHFWLAS  468
             I F+NA++ WLKG+PKKNC+AFIGPPNTGKSM  NS I FLGG VLSFANHKSHFWLAS
Sbjct  417  PIRFVNAVRPWLKGVPKKNCIAFIGPPNTGKSMFSNSFISFLGGCVLSFANHKSHFWLAS  476

Query  469  LADTRAALIDDATHACWRYFDTYLRNALDGYPVSIDRKHKAAVQIKAPPLLVTSNIDVQA  528
            LADTRAALIDDATHACWRYFDTYLRNALDGYPVSIDRKHK AVQIKAPPL+VTSNIDV A
Sbjct  477  LADTRAALIDDATHACWRYFDTYLRNALDGYPVSIDRKHKTAVQIKAPPLVVTSNIDVLA  536

Query  529  EDRYLYLHSRVQTFRFEQPC-TDESGEQPFNITDADWKSFFVRLWGRLDLIDEEEDSE-E  586
            E+RY YLHSR+ TF F QPC T+++GE  FNIT++DWK FF RLWGRL+L D+E+ S+ E
Sbjct  537  EERYFYLHSRLVTFYFNQPCGTEDNGELSFNITNSDWKIFFERLWGRLELSDQEDISDSE  596

Query  587  DGDSMRTFTCSARNTNAVD  605
            DG S+RT  CSAR +NA +
Sbjct  597  DGSSLRTLVCSARCSNATN  615